SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the Quarterly Period Ended December 31, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-15935 ENTERPRISE INFORMATICS INC. (Exact name of registrant as specified in its charter) CALIFORNIA 95-3634089 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10052 MESA RIDGE COURT, SUITE 100, SAN DIEGO, CA 92121 (Address of principal executive offices and zip code) (858) 625-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Number of shares of Common Stock outstanding at February 19, 2008:58,694,730 1 EXPLANATORY NOTE On February 14, 2008, Enterprise Informatics Inc. (the “Registrant”) filed its Quarterly Report on Form 10-Q for the quarter ended December 31, 2007 (the “Quarterly Report”).This Amendment No. 1 to the Quarterly Report is being filed to include, as Exhibit 32.1 hereto, the certification of the Registrant’s Chief Executive Officer and Chief Financial Officer with respect to the Quarterly Report pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (“Section 1350”).The Registrant inadvertently omitted such certification from the Quarterly Report and inadvertently included in the Quarterly Report, instead of such certification, the certification of the Registrant’s Chief Executive Officer pursuant to Section 1350 that was included with Amendment No. 1 on Form 10-K/A to the Registrant’s Annual Report on Form 10-K for the period ending September 30, 2007.In addition, pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, included herewith (i) as Exhibits 31.1 and 31.2, respectively, are new certifications of the Registrant’s Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14(a)/15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and (ii) as Exhibit 32.2, is a new certification of the Registrant’s Chief Executive Officer and Chief Financial Officer pursuant to Section 1350. PART II. OTHER INFORMATION ITEM 6 —EXHIBITS 31.1 Certification by the Chief Executive Officer Pursuant to Rule 13a-14(a)/15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, dated February 19, 2008. 31.2 Certification by the Chief Financial Officer Pursuant to Rule 13a-14(a)/15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, dated February 19, 2008. 32.1 Certification by the Chief Executive Officer and the Chief Financial Officer Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, dated February 14, 2008. 32.2 Certification by the Chief Executive Officer and the Chief Financial Officer Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, dated February 19, 2008. 2
